DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Amendment filed on 11/17/2021.
3.	This Office Action is made Notice of Allowance. 
4.	Claims 1-29 are numbered accordingly are allowed herein. 
Response to Arguments
5.	Applicant’s arguments regarding the amendment filed on 11/17/2021 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein.
6.	In light of amendment to the title of the specification, the objection to the specification has been withdrawn herein.
Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on 11/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
1.	Claims 1-29 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 8, 15, 22, and 29 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the Xue et al. US 20160143035 discloses in Section [0052] A carrier indicator field CIF included in the DCI is used for carrying the carrier switching indication information; Section [0088] Send indication to the UE, where the indication is used for indicating a candidate carrier set (i.e. first and second uplink carrier, see 0115) according to which the UE performs carrier switching; Section [0115] The base station indicate the carrier switching policy in DCI in a manner of explicitly adding bits, where a quantity of the added bits depend on a quantity of carriers supported by the UE, a quantity of carriers in a candidate carrier set that is configured; and when the UE supports only two carriers or the candidate carrier set includes only two carriers, only one bit may be added to the DCI; and the prior art, Fong et al. US 20130010619 discloses in Section [0057] In multi-carrier network, CC’s can be viewed as additional or supplemental resources accessible to the UE;  Section [0147] In LTE-A, there may be multiple DL and UL carriers assigned to the UE; some carriers may have different antenna patterns than other carriers; Section [0148] carriers are deployed within a base station geographic area; a UE may be assigned DL/UL carriers belonging to different carrier groups. 
However, Xue in view of Fong do not render obvious in combination with other limitations in the independent claims the claim elements a communication method, wherein the method comprises: receiving downlink control information (DCI) from a network device on a first downlink carrier, the DCI indicating which one of a first uplink carrier being a non-supplementary uplink carrier and a second uplink carrier being a supplementary uplink (SUL) carrier is to be used for sending an uplink transmission to the network device, the DCI for indicating the first uplink carrier and the DCI for indicating the second uplink carrier having an equal bit quantity, wherein the first downlink carrier, the first uplink carrier, and the second 
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-29 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-29              are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 17, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477